Exhibit 10.24

 

SECOND AMENDMENT OF Purchase and Sale CONTRACT

 

THIS SECOND AMENDMENT OF PURCHASE AND SALE CONTRACT(this “Amendment”) is entered
into effective as of the 1st day of July, 2011 (“Effective Date”), by and
betweenAPARTMENT LODGE 17A LLC, a Colorado limited liability company, having an
address at c/o AIMCO, 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237 (“Seller”), and FF REALTY LLC, a Delaware limited liability
company, having a principal address at 5510 Morehouse Drive, Suite 200, San
Diego, California 92121 (“Purchaser”).

RECITALS

A.        Seller and Purchaser entered into that certain Purchase and Sale
Contract, dated as of May 23, 2011 (as amended by that certain First Amendment
to Purchase and Sale Contract dated as if June 3, 2011, collectively, the
“Contract”), regarding real property located in the City and County of Denver,
Colorado and more particularly described in the Contract.

B.         Seller and Purchaser desire to amend the Contract subject to the
terms and conditions described below.

C.        All capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Contract.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller and Purchaser
agree as follows:

agreements

1.                  Incorporation of Recitals.  The foregoing recitals are true
and correct and are incorporated herein by reference.

2.                  Feasibility Period.  Purchaser hereby acknowledges and
agrees that as of the date of this Amendment the Feasibility Period has expired
and Purchaser’s right to terminate the Contract pursuant to Section 3.2 of the
Contract has been permanently waived.

3.                  Loan Approval Period; New Loan Deadline.  By its execution
hereof, Purchaser hereby agrees that (i) the Loan Approval Period and the New
Loan Deadline have expired, (ii) all rights of Purchaser under the Contract to
extend either such date are hereby waived by Purchaser, (iii) Purchaser’s right
to terminate the Contract pursuant to Section 4.7 of the Contract (as modified
by the First Amendment to the Contract) is hereby waived by Purchaser, (iv)
Purchaser has elected to finance the purchase of the Property using the New
Loan, and (v) all provisions of the Contract relating to the New Loan, the Loan
Commitment and the Loan Assumption and Release are deemed satisfied and/or
waived by Purchaser.

4.                  Closing Date.  Anything contained in the Contract to the
contrary notwithstanding, the Closing shall occur on July 22, 2011 and neither
party shall have any right to extend such date unless the other party shall
agree in writing (which agreement may be withheld in such other party’s sole
discretion).

5.                  No Further Modification.  Except as modified by this
Amendment, the Contract remains unmodified.  The terms and provisions of the
Contract as amended by this Amendment remain in full force and effect and are
hereby ratified and confirmed.

6.                  Counterparts.  This Amendment may be executed in multiple
counterparts, and all such counterparts together shall be construed as one
document.

7.                  Telecopied/Electronic Mail Signatures.  A counterpart of
this Amendment signed by one party to this Amendment and telecopied or sent by
electronic mail to another party to this Amendment or its counsel (i) shall have
the same effect as an original signed counterpart of this Amendment, and (ii)
shall be conclusive proof, admissible in judicial proceedings, of such party’s
execution of this Amendment.

 [Remainder of page intentionally left blank; signatures to follow]

 

 


IN WITNESS WHEREOF, Seller and Purchaser have entered into this Second Amendment
as of the date first above stated.

 

SELLER:

 

APARTMENT LODGE 17A LLC,

a Colorado limited liability company

 

By: FOX PARTNERS,

a California general partnership,

its manager

 

By: FOX CAPITAL MANAGEMENT CORPORATION,

a California corporation,

its managing general partner

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 


PURCHASER:

 

FF REALTY LLC,

a Delaware limited liability company

 

By:  /s/Jon A. MacDonald

Name:  Jon A. MacDonald

Title:  General Counsel

 

 